DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 3/28/2022 has been entered.  Claims 1-8, 10-12 have been amended.  Claims 1-12 are currently pending in the application.  The amendment overcomes the interpretation under 35 U.S.C. 112(f) and rejections under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action of 12/27/2021.

Response to Arguments
Applicant’s arguments, see pages 3-4, filed 3/28/2022, with respect to Claim 12 have been fully considered and are persuasive.  The rejection of Claim 12 under 35 U.S.C. 103 has been withdrawn.  Therefore, Claims 1-12 recite allowable subject matter.  At present, Claims 1-5 are allowed and Claims 6-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Please see below.

Claim Objections
Claim 12 is objected to because of the following informalities: Claim 12 recites “when a result of the detection is obtained indicating that the video signal is not amplified by the set gain in the first amplifier circuit by the set gain and the actual gain not coinciding with each other” in lines 25-27 does not clearly indicate how the detection result is obtained.  For clarity, this limitation could be amended to read “when a result of the detection indicating that the video signal is not amplified by the set gain in the first amplifier circuit is obtained by the set gain and the actual gain not coinciding with each other” or similar.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the image-pickup control circuit is configured to repeat retransmission of the set gain” in line 4.  However, only one instance of transmitting the set gain has been recited in Claim 1.  Therefore, it is unclear how the image-pickup control circuit could repeat retransmission when retransmission has not been recited.  For clarity, this limitation could be amended to read “the image-pickup control circuit is configured to repeat the transmission of the set gain”, “the image-pickup control circuit is configured to retransmit the set gain”, or similar.
Claim 7 recites “illumination light having a different wavelength of at least one of a plurality of fields” in line 4.  This limitation is indefinite because it is unclear if the illumination light has a different wavelength as compared to at least one of the plurality of fields or if the wavelength of the illumination light depends on at least one of the plurality of fields.  The use of the term “different” in this limitation does not clearly indicate how the wavelength of the illumination light can be related to at least one of the plurality of fields.
Further, Claim 7 recites “a plurality of fields” in lines 4 and 11.  It is unclear if the “plurality of fields” recited in line 11 refers to the same element recited in line 4.  For clarity, the limitation of line 11 could be amended to read “the plurality of fields”, “a second plurality of fields”, or similar, as appropriate. 
Claim 12 recites the limitation "the plurality of fields" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
All remaining claims are rejected as depending from a rejected base claim.

Allowable Subject Matter
Claims 1-5 are allowed.
Claims 6-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As previously indicated regarding independent Claims 1, 7, Ogasawara discloses an image pickup system including an image pickup device, a first amplifier circuit, a communication circuit, an image-pickup control circuit, a second amplifier, and a processor as disclosed.  Endo discloses a predetermined amplification factor that is applied to an amplifier via communication with an external processing unit.
Neither Ogasawara nor Endo discloses “wherein the image-pickup control circuit or the processor detects whether the video signal is amplified by the set gain in the first amplifier circuit” or “a result of the detection indicating that the video signal is not amplified by the set gain in the first amplifier circuit” as recited in Claims 1, 7.
 Further, these limitations were not found to be anticipated in or rendered obvious by the prior art.

Regarding Claim 12, WO 2016035829 A1 by Ogasawara (hereinafter “Ogasawara”) discloses an image pickup system including an image pickup device, a first amplifier circuit, a communication circuit, an image-pickup control circuit, a second amplifier, and a processor as disclosed.  Further, JP 2011250925 A by Endo et al. (hereinafter “Endo”) discloses a predetermined amplification factor that is applied to an amplifier via communication with an external processing unit.
Neither Ogasawara nor Endo discloses “comparing the set gain and the actual gain to thereby detect whether the video signal is amplified by the set gain in the first amplifier circuit” or “a result of the detection is obtained indicating that the video signal is not amplified by the set gain in the first amplifier circuit” as recited in Claim 12.
Further, these limitations were not found to be anticipated in or rendered obvious by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140354788 A1
US 20150083895 A1

	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795     

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795